Case 3:19-cv-08965-PGS-LHG Document 3 Filed 02/15/19 Page 1 of 4 PageID: 182



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



 In re: Effexor XR Antitrust Litigation
                                                     Lead case: 3:11-cv-05479-PGS-LHG (D.N.J.)
 This document relates to:

 All Actions



         DECLARATION OF A. LUKE SMITH IN SUPPORT OF PLAINTIFFS’
         MOTION TO TRANSFER, OR IN THE ALTERNATIVE, TO COMPEL

       I, A. Luke Smith, hereby declare as follows pursuant to 28 U.S.C. § 1746:


       1.      I am an attorney representing the direct purchaser class plaintiffs in In re: Effexor

XR Antitrust Litigation, 11-cv-05479 (D.N.J.) (“Plaintiffs”).


       2.      On or about May 17, 2018, Plaintiffs served on Apotex Corp. (“Apotex”) a

subpoena, dated May 16, 2018, to produce documents (the “Subpoena”). A true and correct copy

of the Subpoena and proof of service is attached hereto as Exhibit A.


       3.      On or about May 24, 2018, Apotex’s counsel, Richard Ruzich (of Taft Stettinius &

Hollister LLP) served Apotex’s Objections and Responses to the Subpoena, a true and correct copy

of which is attached hereto as Exhibit B.


       4.      Thereafter, the parties participated in telephone meet and confers on June 19, June

26, July 11, August 1, September 5, September 10, October 2, October 17, October 24, October

31, and November 11, 2018.

       5.      Over the course of these meet and confers, Plaintiffs explained the relevance, and

narrowed the scope, of the requests. Plaintiffs explained the relevance and need for Apotex to

                                                 1
Case 3:19-cv-08965-PGS-LHG Document 3 Filed 02/15/19 Page 2 of 4 PageID: 183



produce its transaction-level sales data; documents concerning or produced in the underlying

patent litigation; draft and final settlement and authorized generic license agreements with Wyeth,

and documents concerning their negotiation; Apotex’s Effexor XR Abbreviated New Drug

Application (“ANDA”) and related regulatory correspondence; forecasting documents; and

documents concerning Apotex’s manufacturing and launch preparation. Plaintiffs offered to

accept specific narrowed topics in lieu of a full responsive production to all topics, waived

altogether the request for manufacturing documents and regulatory correspondence on Apotex’s

ANDA, and ultimately agreements were reached with respect to several categories, as reflected in

the true and accurate copy of an email thread with Apotex’s counsel, attached hereto as Exhibit C.


       6.      During the meet and confer, Apotex consented to Wyeth’s production of trial

exhibits from the Apotex patent litigation (which Plaintiffs accepted in lieu of Apotex producing

all documents produced in the underlying Wyeth-Apotex generic Effexor XR patent litigation). In

addition, Apotex agreed to, and did, produce:


               a) the Apotex Effexor XR ANDA (which was a trial exhibit in the underlying
                  patent litigation, but not retained by Wyeth); and

               b) An executed final version of the Apotex’s Effexor XR patent settlement/AG
                  license agreement.

       7.      However, Apotex maintained its refusal to produce several important categories of

requested documents, including:

               a) transaction-level sales data as described at Subpoena request numbers 13-15,
                  which is relevant to calculate class-wide damages as described in my email
                  dated October 22, 2018, attached hereto as Exhibit D; 1




1
 After extensive negotiation, Apotex did agree to produce “sales data,” but what it ultimately
produced was annual summary IMS data concerning Effexor XR sales. As detailed on meet and
                                                2
Case 3:19-cv-08965-PGS-LHG Document 3 Filed 02/15/19 Page 3 of 4 PageID: 184



               b) all unit and sales forecasts,2 launch plans, or projections for the ANDA or AG
                  product, including all assumptions used, and all related correspondence; and

               c) drafts of the settlement/AG license agreement and internal and external
                  correspondence regarding the negotiation of same.

       8.      In addition to the lengthy negotiation regarding the scope of the requests, the meet

and confer process was further extended by several issues, including obtaining and communicating

Apotex’s consent to Wyeth’s production of trial exhibits in the underlying patent litigation and

getting that production from Wyeth; and the logistics of Plaintiffs obtaining, scanning, Bates

stamping, and reviewing the hard copy version of Apotex’s ANDA, which had been used as a trial

exhibit but not retained by Wyeth. In addition, Apotex initially agreed to produce the requested

sales data and forecasts and eventually made a production that purportedly included these

documents, but when Plaintiffs reviewed the production it was clear that Apotex had not produced

the requested transaction-level sales data or the requested forecasting documents. Plaintiffs

informed Apotex that its production was inadequate (see Exhibit D), and Plaintiffs and Apotex

then engaged in another round of meet and confers that ultimately resulted in impasse on those

categories of documents listed at paragraph 7, above.


       9.      The Apotex subpoena is one of sixteen similar subpoenas served by Plaintiffs in

this matter on generic manufacturers that sought regulatory approval from the Food and Drug

Administration to market generic Effexor XR. Enforcement courts of these sixteen subpoenas




confers prior to this production, Plaintiffs and their experts require Apotex’s transaction-level
sales data in native format.
2
 Apotex produced two standalone pages purporting to be AG forecasting documents, without
any accompanying metadata, cover documents, or explanation of underlying assumptions.

                                                 3
Case 3:19-cv-08965-PGS-LHG Document 3 Filed 02/15/19 Page 4 of 4 PageID: 185



span eight districts. A true and accurate table summarizing these subpoenas, and the compliance

district where each is pending, is attached hereto as Exhibit E.


       10.     Plaintiffs met and conferred with Apotex regarding the deficiencies underlying this

motion to no avail.


       11.     Plaintiffs also sought Apotex’s consent to transfer of this motion to the issuing court

in the District of New Jersey, and Apotex refused. See Exhibit F.


I declare under the penalty of perjury that the foregoing is true and correct. Executed this 11th day

of February, 2019, in Philadelphia, Pennsylvania.




                                                      A. Luke Smith
                                                      Radice Law Firm, P.C.
                                                      143 W. Walnut Ln., Suite 102
                                                      Phila., PA 19144
                                                      267-570-3000
                                                      lsmith@radicelawfirm.com




                                                 4
